Schultheis, C.J.
¶17 (dissenting) I disagree with the majority’s conclusion that the investigative stop of Benjamin Howard Rowell was supported by particularized suspicion of criminal activity and respectfully dissent. We have held that to justify an investigatory stop, an officer must have a particularized suspicion that someone has committed or is about to commit a specific crime. State v. Martinez, 135 Wn. App. 174, 143 P.3d 855 (2006). The facts which the majority cites to justify the stop are the reports of shots-fired at an early morning hour, Mr. Rowell’s sole presence in the vicinity of the reports, and a police officer’s characterization of Mr. Rowell’s rapid bicycle riding as an attempt to flee the area. However, these facts do not support the degree of particularized suspicion required under the Fourth Amendment to the United States Constitution and article I, section 7 of the Washington Constitution.
¶18 The level of articulable suspicion necessary to support an investigatory detention is “a substantial possibility that criminal conduct has occurred or is about to occur.” State v. Kennedy, 107 Wn.2d 1, 6, 726 P.2d 445 (1986). Our recent case of Martinez, 135 Wn. App. 174, is instructive here. In that case, we reiterated the rule that a Terry1 stop is justified only when the officer has “some suspicion of a particular crime or a particular person, and some connection between the two.” Martinez, 135 Wn. App. at 182. “The police may not stop and question citizens on the street simply because they are unknown to the police or look suspicious.” Id. at 181.
¶19 Here, the crux of the stop was that Mr. Rowell appeared suspicious to the police. Officer Justin Greenhalgh wrote in his incident report: “The cyclist was moving *461very fast like he was trying to get out of the area quickly.” Ex. 1. Citing State v. Price, 126 Wn. App. 617, 109 P.3d 27 (2005), the majority notes that Mr. Rowell’s apparent flight was “reasonably suspicious” because flight is generally accepted as evidence of guilt. Majority at 459. However, the majority improperly extends this rule to support a Terry stop. While the “flight of a person, following the commission of a crime,” may be considered by a jury in determining guilt or innocence, it is not a proper consideration here. State v. Bruton, 66 Wn.2d 111, 112, 401 P.2d 340 (1965) (emphasis added). Where was the crime? What was Mr. Rowell fleeing? Mr. Rowell was simply riding a bicycle quickly in the dark in the vicinity of reported gunshots. The officer thought Mr. Rowell’s behavior appeared suspicious, but his characterization of Mr. Rowell’s behavior as suspicious does not make it so. And it does not support a Terry stop.
Reconsideration denied June 20, 2008.
¶20 Furthermore, conspicuously absent from the information before the officer was any physical description of a suspect or modes of transportation. In the absence of this kind of detail, all that remains is the officer’s hunch that Mr. Rowell was involved in criminal activity. This hunch is irrelevant and constitutionally inadequate. Generalized suspicions do not justify Terry stops. Nor do innocuous facts. Martinez, 135 Wn. App. at 180.
¶21 Without a reasonable articulable suspicion that Mr. Rowell was specifically linked to the reported gunshots, the investigatory stop was unreasonable. Consequently, the evidence discovered after the seizure should have been suppressed. Kennedy, 107 Wn.2d at 4. With no evidence to support the charge, I would reverse and dismiss the conviction.
Review denied at 165 Wn.2d 1021 (2009).

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).